     Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 1 of 48 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


BRUCE PICKENS, Individually            )     CLASS ACTION COMPLAINT
and On Behalf of All Others            )
Similarly Situated,                    )     CASE NO. 1:20-cv-3470
                                       )
                       Plaintiff,      )
     vs.                               )
                                       )     Amount Claimed $200,000,000.00
                                       )     plus court costs and attorney’s fees.
                                       )
DAIMLER AG, MERCEDES-                  )
BENZ, SAINT-GOBAIN                     )     DEMAND FOR JURY TRIAL
SEKURIT, AND NAPLETON                  )
AUTOWERKS OF INDIANA,
INC.

                     Defendants.



                                     COMPLAINT


      NOW COMES, the Plaintiff, Bruce Pickens, Plaintiff (“Plaintiff”), on behalf of himself

and all others similarly situated by and through his attorneys Washington Law Offices, P.C.,

brings this Class action case against Defendants Mercedes-Benz, Daimler AG, Saint-Gobain

Sekurit, Napleton Autowerks of Indiana, Inc. (“Defendants”, “Mercedes-Benz” or “Napleton

Autowerks”) and files this Complaint and states as follows:

                                     INTRODUCTION

1.     Mercedes-Benz is one of the largest vehicle manufacturers in the world, with more than

       2.310 million sold in 2018.

2.     In the United States, 315,959 Mercedes-Benz vehicles were sold in 2018.


                                             1
     Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 2 of 48 PageID #:2




3.     Mercedes-Benz specializes in providing a luxurious, high-performance line of vehicles

       including sedans, SUVs, coupes, roadsters, convertibles, and more, including sales of

       the Smart car brand.

4.     Mercedes-Benz is a German global automobile marque and a division of Daimler AG.

       Mercedes-Benz is known for luxury vehicles, vans, trucks, buses, coaches, and

       ambulances. The headquarters is in Stuttgart, Baden-Württemberg. The name first

       appeared in 1926 under Daimler-Benz. In 2018, Mercedes-Benz was the largest seller

       of premium vehicles in the world, having sold 2.31 million passenger cars.

5.     Mercedes-Benz sells millions of vehicles every year, which accounts for billions of

       dollars in revenue. In 2019, Mercedes-Benz contributed to Daimler which took in

       approximately $193.474 billion in total revenue. This represents Daimler sales for

       twelve months ending December 31, 2019.

6.     Since its founding in 1926, Mercedes-Benz has been at the forefront of the premium

       vehicle market.

7.     This is a Class action lawsuit against Mercedes-Benz, Daimler AG, Saint-Gobain

       Sekurit, Napleton Autowerks of Indiana, Inc. for misrepresenting the safety of its

       vehicles.

8.     Plaintiff alleges that during the Class Period, Mercedes-Benz engaged in the practice of

       misrepresenting the safety of the vehicles. As a result of this practice Mercedes-Benz

       vehicles have harmed vehicle owners and passengers.

9.     Plaintiff is among the millions of consumers who purchased one or more of Mercedes-

       Benz vehicles during the ten years preceding the filing of this Complaint. Plaintiff and



                                              2
      Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 3 of 48 PageID #:3




        other similarly situated purchasers of the vehicles relied on Mercedes-Benz’s

        misrepresentations in purchasing the vehicles, and would not have purchased the

        vehicles, had facts regarding the true safety of the vehicles were disclosed.

10.     Plaintiff brings this Class action on behalf of himself and all similarly situated

        consumers in the United States who purchased Mercedes-Benz vehicles during the Class

        Period for personal use (the “Class”). Plaintiff seeks damages, restitution, and injunctive

        relief for the Class for Mercedes-Benz’s false and misleading marketing and sale of

        vehicles. Plaintiff and the Class seek reasonable attorneys’ fees as this lawsuit seeks

        enforcement of an important right affecting the public interest and satisfies the statutory

        requirements for an award of attorneys’ fees.

11.     Defendants failed to adequately warn against the negative effects and risks associated

        with Mercedes-Benz’s vehicles. Defendants failed to provide any warnings regarding

        the potential shattering of the sunroof.

12.     Defendants omitted, concealed, and inadequately provided critical safety information

        regarding the use of Mercedes-Benz in order to induce its purchase and use. Defendants

        engaged in and continued to engage in conduct likely to mislead consumers including

        Plaintiff. The conduct was fraudulent, unfair, and unlawful.

13.     Defendants knew or should have known about the shattering of Mercedes-Benz’s

        sunroof. Plaintiff contacted Mercedes-Benz’s headquarters after the explosion of his

        sunroof. Mercedes-Benz received other complaints concerning the unexpected and

        sudden explosion of its sunroof prior to Plaintiff’s sunroof exploding.




                                                   3
      Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 4 of 48 PageID #:4




14.     Despite clear knowledge that Mercedes-Benz’s sunroof had a significant chance of

        shattering unexpectedly, Defendants continued to market and sell Mercedes-Benz

        without warning consumers or healthcare providers of the significant risks of

        unexpected sunroof explosion.

                                 NATURE OF THE ACTION

15.     This is an Illinois statewide Class action for Breach of Express and Implied Warranty,

        Unfair Business Practices, Misrepresentation, Unjust Enrichment, Fraudulent

        Misrepresentation, Emotional Distress, Fraud and Negligence arising out of Defendants’

        manufacture, design, distribution and sale of Mercedes-Benz branded automobiles with

        defective sunroofs. As alleged herein, the Mercedes-Benz branded vehicles were

        defective in that the large moon or sunroofs, often referred to as panorama roofs

        (collectively “sunroofs”) were prone to spontaneous exploding, shattering, and/or

        cracking.

16.     As more fully alleged herein, Plaintiff purchased a pre-owned certified 2015 Mercedes-

        Benz, with a sunroof manufactured by Mercedes-Benz and Saint-Gobain Sekurit. The

        sunroof was defective, and on March 3, 2020, while Plaintiff was driving, the sunroof

        spontaneously shattered, spraying glass throughout the car and onto Plaintiff. The

        incident involving Plaintiff was the product of a common and known defect in the

        sunroof installed in Mercedes-Benz vehicles.

17.     Plaintiff seeks for himself and the Class compensatory damages, punitive damages,

        recall of Mercedes-Benz vehicles, and restitution disgorgement. Plaintiff seeks to

        represent the following Classes in this matter:



                                                4
      Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 5 of 48 PageID #:5




                 a. Class 1: All Illinois residents who purchased or leased a Mercedes-Benz

                     vehicle in Illinois and who have incurred actual expenses in connection

                     with either the diagnosis or repair of the vehicle’s sunroof.

                 b. Class 2: All Illinois residents who currently own or lease a Mercedes-Benz

                     vehicle in Illinois and who have not had the sunroof fully repaired.

                 c. Class 3: All persons in the United States of America who purchased one or

                     more of Defendants’ vehicles anytime between 2010 and the present.

18.     This is a Complaint for breach of contract, violation of the Illinois Deceptive Business

        Practices Act, § 815 ILCS 505/2, and fraud in connection with the sale and lease of

        Mercedes-Benz vehicles.

19.     A product is defective when it fails to perform in the manner reasonably expected in

        light of its nature and intended function. A product is not unreasonably dangerous if the

        injury derives merely from the inherent properties of the product that are obvious to all.

        Hunt v. Blasius, 74 Ill. 2d 203 (1968); See also Haudrich v. Howmedia, Inc., 169 Ill. 2d

        525, 541 (1996).

20.     The implied warranty of merchantability is articulated within the Uniform Commercial

        Code, 810 ILCS 5/2-314. For goods to be merchantable, they must: (1) pass without

        objection in the trade under the contract description; (2) in the case of tangible goods,

        be of fair average quality within the description; (3) be fit for the ordinary purposes for

        which such goods are used; (4) run, within the variations permitted by agreement, of

        even kind, quality, and quantity; (5) be adequately contained, packaged, and labeled as




                                                5
      Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 6 of 48 PageID #:6




        required by agreement; and (6) conform to the promises of fact made on the container

        or label, if any.



                                         THE PARTIES

21.     Plaintiff is a citizen of Illinois, who resides in Glenwood, Illinois. Glenwood is in Cook

        County Illinois. During the Class Period, Plaintiff was the owner of a 2015 ML 350

        Mercedes-Benz and purchased the vehicle from Napleton Autowerks of Indiana, Inc. in

        Schererville, Indiana.

22.     In Plaintiff’s vehicle purchase from Mercedes-Benz, he relied on Mercedes-Benz's

        representations of the safety of its vehicles, without knowledge of the sunroof’s

        exploding parts. Plaintiff had misrepresented material facts regarding the quality and

        safety of the sunroof, that had occurred with or without the operation of the sunroof

        which exploded during normal driving operation.

23.     Defendants, Mercedes-Benz, Daimler AG at all times relevant were and are a New

        Jersey corporation with its operations throughout the state of Illinois.

24.     Mercedes-Benz's U.S. Corporate headquarters are located in New Jersey. Mercedes-

        Benz is headquartered at 3 Mercedes Drive, Montvale, New Jersey 07645. Mercedes-

        Benz owns and operates certified Mercedes-Benz dealership in the United States and

        abroad, and is responsible for the manufacture, distribution, and marketing of its

        Mercedes-Benz vehicles throughout the United States and abroad.

25.     Defendants, Saint-Gobain Sekuit (“Saint-Gobain” or “Defendants”) at all times relevant

        were and are an international corporation with its operations in Sterling, Michigan.



                                                6
        Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 7 of 48 PageID #:7




  26.      Saint-Gobain Sekuit’s Corporate headquarters is located in Courbevoie, France.

  27.      Saint-Gobain Sekuit has been the leader of automotive glazing for more than 80 years

           according to their website.

  28.      According to Saint-Gobain Sekuit’s website “We strive to invent a way to reduce all

           inherent interior and exterior noises or vibrations and make your drive as effortless and

           pleasant as possible.” “Winter, summer, whenever and wherever you drive, you won’t

           have to think about the temperature inside your car again.”

  29.      Defendants, Napleton Autowerks of Indiana, Inc. (“Napleton” or “Defendants”) at all

           times relevant were a domestic corporation with its operations in Schererville, Indiana.

                                  JURISDICTION AND VENUE

30.     This Court has subject matter jurisdiction over this civil action pursuant to 28 U.S.C.

        section 1332(d)(2)(A) because this case is a Class action where the aggregate claims of all

        members of the proposed Class are in excess of $200,000,000.00, exclusive of interest and

        costs, and Plaintiff(s), together with most members of the proposed Class are citizens of

        states different from Defendants. Additionally, this Court has supplemental jurisdiction

        over the state law claims pursuant to 28 U.S.C. Section 1367.

31.     This Court is the proper venue for this action pursuant to 28 U.S.C. Section 1391 because

        a substantial part of the events, acts, and omissions giving rise to the claims herein occurred

        in this District. Plaintiff resides in this District, and the incident occurred in this district.

        Additionally, Mercedes-Benz advertised, sold, and distributed its Mercedes-Benz, which

        are the subject matter of this lawsuit, in this District.




                                                     7
        Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 8 of 48 PageID #:8




32.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §

        1332 based on diversity of citizenship because the parties are citizens of different states,

        and the amount in controversy exceeds $75,000, exclusive of interest and costs.

33.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(a)(1) because the

        Defendants conduct business to meet the minimal contact requirements in this district and

        pursuant to 28 U.S.C. § 1391(a)(2), a substantial part of the events giving rise to the claims

        asserted herein occurred in this district.

                                     GENERAL ALLEGATIONS

  34.      Plaintiff Bruce Pickens is the owner of a 2015 ML 350 Mercedes-Benz and purchased

           the vehicle from Napleton Autowerks of Indiana, Inc. in Schererville, Indiana.

  35.      On March 3, 2020, Plaintiff’s sister Jawanna Tallie (“Ms. Tallie”) was driving his

           Mercedes-Benz 350 (“vehicle”) vehicle.

  36.      At approximately 9:15 a.m. while driving on U.S. Interstate 94 in Illinois at

           approximately 55 mph, Plaintiff’s sunroof exploded unexpectedly.

  37.      The weather condition was clear, and the sun was shining.

  38.      The temperature was approximately 35 to 40 degrees, and Ms. Tallie had the heat inside

           the vehicle on low.

  39.      As Ms. Tallie was driving, she heard a big boom as loud as a gunshot. Hearing this

           unexpected sound, she looked into her mirrors but did not see any other vehicles in close

           proximately that could have struck the vehicle. Ms. Tallie proceeded to pull over to

           inspect for damage to the vehicle’s exterior.




                                                     8
      Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 9 of 48 PageID #:9




40.     Upon inspecting the vehicle and not spot any exterior damage. Ms. Tallie re-entered the

        vehicle and closed the door. Glass from the sunroof began to fall onto Ms. Tallie. The

        sunroof caved in.

41.     Many of Defendants’ Mercedes-Benz branded automobiles are sold with large sun or

        moon roofs, often referred to as panorama roofs (collectively referred to herein as

        “sunroofs”). Defendants’ sunroofs, because of their large size, span a large portion of

        the roof of the vehicle and pose unique engineering challenges. They require precise

        strengthening, attachment, and stabilization of the glass. Several manufactures have

        failed to meet these demands, and at least three manufacturers have issued safety recalls

        because of their large and/or panoramic sunroofs.

42.     The larger sunroofs on Mercedes-Benz vehicles are substantially similar in design and

        manufacture. Defendants’ automobiles sold in Illinois under the Mercedes-Benz brand

        with factory-installed sunroofs are referred to in this Complaint as “Mercedes-Benz

        vehicles.”

43.     Several of Mercedes-Benz's models have the same problem with their sunroofs. Multiple

        Mercedes-Benz drivers have complained that their sunroofs exploded, shattered, and/or

        cracked without warning. This is a serious safety concern, as the shattering of the

        sunroofs often occurs while the car is being driven, and shards of glass fall on and around

        the occupants. Moreover, the explosion or shattering makes a loud and startling noise,

        which also has the propensity to distract drivers while they are operating the vehicle.

        Nonetheless, Defendants not only refused to warn drivers, but they also continued to sell

        and lease their vehicles without disclosing this defect to consumers.



                                                9
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 10 of 48 PageID #:10




44.   Mercedes-Benz have received complaints from vehicle owners but instead of recalling

      the vehicle, they offer vehicle offers $250 to $500 as a “good faith” gesture in return not

      to pursue legal actions against the Defendants.

45.   Mercedes-Benz panoramic sunroof installment or replacement is expensive and can cost

      the upwards of $2,000.

46.   Plaintiff was quoted approximately $9,000 to replace his sunroof.

47.   According to research, the unexpected shattering of Mercedes-Benz has occurred in

      different makes and models of Mercedes-Benz vehicles.

                            CLASS ACTION ALLEGATIONS

48.   Plaintiff brings this action individually and as a Class action on behalf of the following

      Class: All persons in the United States of America who purchased one or more of

      Defendants’ vehicles at any time between 2010 and the present (the “Class”).

49.   Plaintiff also seeks to represent a Subclass of all Class members who purchased a

      Mercedes-Benz in Illinois at any time between 2010 and the present (the “Subclass”).

50.   Plaintiff reserves the right to redefine the Class prior to certification.

51.   Excluded from the Class is any entity in which Defendants have a controlling interest,

      officers or directors of Mercedes-Benz, all government entities, and any justice or

      judicial officer presiding over this matter.

52.   This action is brought and may be properly maintained as a Class action pursuant to Fed.

      R. Civ. P. 23.




                                               10
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 11 of 48 PageID #:11




53.   This action is brought and may be properly maintained as a Class action pursuant to Fed.

      R. Civ. P. 23. This action satisfies the numerosity, typicality, adequacy, predominance,

      and superiority requirements of said provisions.

54.   The Class is so numerous that the individual joinder of all of its members is

      impracticable. The exact number and identities of the member of the Class are unknown

      to Plaintiff.

55.   Plaintiff at this time can only be ascertained through appropriate discovery.

56.   Additionally, the Court must direct notice in a reasonable manner to all Class members

      who would be bound by the proposal if giving notice is justified by the parties' showing

      that the Court will likely be able to approve the proposal under Rule 23(e)(2).

57.   Common questions of law and fact exist as to all members of the Class, which

      predominate over any questions affecting only individual members of the Class. These

      common legal and factual questions, which do not vary from Class member to Class

      member, and which may be determined without reference to the individual

      circumstances of any Class members include, but are not limited to, the following:

        a. Whether Defendants’ marketing, advertising, and promotion of its vehicles;

        b. Whether Defendants’ conduct resulted in unjust enrichment;

        c. Whether Defendants’ conduct constitutes a violation of the Illinois Consumer

             Fraud and Deceptive Business Practices Act, 815 ILCS 5051, et seq.;

58.   Whether Defendants’ conduct constitutes a violation of the Illinois Uniform Deceptive

      Trade Practices Act, 815 ILCS 510/2, et seq.;




                                             11
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 12 of 48 PageID #:12




59.   Whether Plaintiff and the Class are entitled to compensatory damages, and if so, the

      nature of such damages;

60.   Whether Plaintiff and the Class are entitled to compensatory relief; and

61.   Whether Plaintiff and the Class are entitled to injunctive relief.

62.   Plaintiff's claims are typical of the claims of the members of the Class. Plaintiff and all

      members of the Class have been similarly affected by Mercedes-Benz's common course

      of conduct since they all relied on Mercedes-Benz’s representations concerning the

      vehicle and purchased a Mercedes-Benz vehicle based on those representations.

63.   Plaintiff will fairly and adequately represent and protect the interest of the Class.

      Plaintiff has retained counsel, and members of his counsel are committed to vigorously

      prosecuting this action on behalf of the Class.

64.   A Class action is superior to other available means for the fair and efficient adjudication

      of the claims of the Class and Subclass. Each individual Class member may lack the

      resources to undergo the burden and expense associated with individually prosecuting

      the complex, expensive, and extensive litigation necessary to establish Defendants'

      liability and obtain adequate compensation for the injuries sustained. Individualized

      litigation increases the expense and delay for all parties and multiplies the burden on the

      judicial system in handling the complex legal and factual issues present in this case.

      Individualized litigation also presents the potential for inconsistent and contradictory

      judgments. Conversely, a Class action presents far fewer practical difficulties and

      provides several benefits, including single and efficient adjudication. Class treatment of




                                              12
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 13 of 48 PageID #:13




      the issues present in this case will ensure that each claimant receives a fair and consistent

      adjudication.

65.   Numerosity of the Class: Members of the Class are so numerous that their individual

      joinder is impracticable. The precise number of Class members and their addresses are

      known to Plaintiff or will be known to Plaintiff through discovery. Class members may

      be notified of the pendency of this action by mail, electronic mail, the Internet, or

      published notice.

66.   Existence of Predominance of Common Questions of Fact and Law:

      Common questions of law and fact exist as to all members of the Class. These questions

      predominate over any questions affecting only individual Class members. These

      common legal and factual questions include:

               a. Whether sunroofs in Mercedes Benz vehicles are defective because they

                   are prone to spontaneous explosion, shattering, and/or cracking;

               b. Whether Defendants breached express warranties in connection with the

                   refusal to provide coverage to repair sunroofs;

               c. Whether Defendants breached express warranties in connection with the

                   defective sunroofs in Mercedes-Benz vehicles is an unlawful business

                   practice;

               d. Whether Defendants’ conduct in connection with their defective sunroofs I

                   Mercedes-Benz vehicles is an unfair business practice; and

               e. The nature and extent of class-wide injury and the measure of damages for

                   the injury.



                                               13
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 14 of 48 PageID #:14




67.   Typicality: Plaintiff’s claims are typical of the claims of the members of the Classes he

      represents because Plaintiff purchased a Mercedes-Benz vehicle with a sunroof, and the

      sunroof failed because of a common defect. Plaintiff and the members of the Classes he

      represents sustained the same or similar types of damages and losses.

68.   Adequacy: Plaintiff is an adequate representative of the Class he seeks to represent

      because his interests do not conflict with the interests of the members of the Subclasses

      Plaintiff seeks to represent. Plaintiff has retained competent counsel and intends to

      prosecute this action vigorously. The interests of members of each Class will be fairly

      and adequately protected by Plaintiff and his counsel.

69.   Superiority and Substantial Benefit: The Class action is superior to other available

      means for the fair and efficient adjudication of Plaintiff and the Class members’ claims.

      The damages suffered by each individual Class member may be limited. Damages of

      such magnitude are small, given the burden and expense of individual prosecution of

      the complex and extensive litigation necessitated by Defendants’ conduct. Even if each

      individual member could prosecute and litigate this matter, the court system would be

      overburden which may cause delays in litigation.

70.   The Class should be certified because the prosecution of this cause of action by each

      member would cause inconsistent or varying adjudications.

71.   The prosecution of separate actions by individual members of the Class would create a

      risk of adjudication with respect to this matter, as a practical matter, be dispositive of

      the interests of the other Class members not parties to the adjudications, or substantially

      impair or impede their ability to protect their interests.



                                               14
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 15 of 48 PageID #:15




                                   COUNT I:
                         BREACH OF EXPRESS WARRANTY

72.   Plaintiff re-alleges, and incorporates by reference, the preceding paragraphs of this

      Complaint, as though fully set forth herein.

73.   Plaintiff brings this claim individually and on behalf of the proposed Class against

      Defendants.

74.   Defendants expressly warranted to Plaintiff and Class members, among other things,

      that "all-new Mercedes-Benz vehicles are protected by our New Vehicle Limited

      Warranty, covering defects in material or workmanship for 48-months or 50,000 miles,

      whichever comes first." Defendants also made other express warranties, alleging, the

      express warranties were part of the basis of the bargain for Plaintiff and Class members.

75.   Defendants represented and advertised that their automobiles, including sunroofs, were

      luxury, top-of-the-line cars, built to the highest standard, and were safe for their intended

      use. Among other things, Defendants advertise and represent that the safety-first features

      of Mercedes-Benz “set as standard that all automobiles eventually follow,” and its

      vehicles utilize “intelligent Drive [which] is, essentially, the entire suite of

      groundbreaking driving safety features you’ll find across our entire vehicle line.”

76.   Mercedes-Benz's slogan is “The best or nothing.” According to their website, “The

      three-pointed star doesn’t just identify a Mercedes-Benz. It represents over a century of

      tradition, a commitment to quality, and a promise to always shine brighter than ever

      before.”

77.   According to Mercedes-Benz's website, “Luxury through peace of mind. To deliver the

      best or nothing, safety must come first. It’s why we devote so much time to a moment


                                               15
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 16 of 48 PageID #:16




      we hope never happens, and why every Mercedes-Benz is engineered to make an

      accident less severe, less damaging, and even less likely.”

78.   Also, according to Mercedes-Benz's “Accident Investigation” section of its website,

      “Just a few pieces of data can mean the difference between a collision and a close call.

      That is why we created the Mercedes-Benz Accident Investigation team, a special unit

      in Stuttgart, Germany dedicated to gathering and evaluating information that has the

      potential to save lives across the world. From impact speed to collision angles, the data

      collected at the scene informs our ongoing improvement of safety features and has led

      to the development of groundbreaking technology like ATTENTION ASSIST and

      DISTRONIC PLUS with PRE-SAFE® Brake.”

79.   Mercedes-Benz and Saint-Gobain Sekurit as the manufacturer, distributor, and/or seller

      expressly warranted that the vehicle was safe to drive.

80.   Saint-Gobain Sekurit is the manufacturer of Mercedes-Benz’s sunroof glass.

81.   According to Saint-Gobain Sekurit’s website, “Saint-Gobain Sekurit has been a leading

      manufacturer of car glazing for over 80 years. As part of the Saint-Gobain Group, we

      have access to more than 300 years of experience and know-how. We provide high

      added-value products and services in three markets. With today’s glazing technology,

      the car has become a living space. That is what fascinates us: we want to optimize your

      view. Innovations are part of our strategy and the key of our success.”

82.   Further, Saint-Gobain Sekurit’s website claims, “Thermally toughened safety glass is

      essential in numerous applications, from automotive windshields to bus shelters, from

      shop windows to facades. Sekurit offers five times the strength of ordinary annealed



                                             16
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 17 of 48 PageID #:17




         glass, increased resistance to thermal stresses, superior fragmentation, and transparency.

         In automobiles, this high technology coated glass provides safety plus comfort,

         defogging rapidly in cold weather and reflecting infrared rays from the sun.”

  83.    The glass manufactured by Saint-Gobain Sekurit was not fit for such a purpose because

         each of these express warranties was false. Mercedes-Benz was aware of the unsafety

         conditions of the sunroof glass installed and manufactured by Saint-Gobain Sekurit,

         despite their defective nature but continued to market and sell Mercedes-Benz across the

         globe and nation.

  84.    Plaintiff and the Class have been injured because they unknowingly paid for a vehicle

         with a defective part. Plaintiff and the Class would not have purchased or paid a

         premium price for the vehicle had they been made aware of the truth about the

         unexpected scattering of the sunroof.

  85.    Defendants breached the express warranty by selling Mercedes-Benz automobiles with

         a known defective and unsafe sunroof system, and by failing to cover Plaintiff and Class

         members for repair and other costs associated with the defective sunroofs in the

         Mercedes-Benz vehicles. As a result of Defendants' breaches, Plaintiff and the Class

         members have suffered damages and/or are entitled to restitution, including but not

         limited to, the cost of the purchase or lease of Mercedes-Benz vehicles associated with

         sunroof, the cost of repair, and/or the cost of inspection and/or replacement with a non-

         defective roof.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:



                                                 17
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 18 of 48 PageID #:18




        a. Defendants breached material terms of promises to Plaintiff;

        b. Actual, compensatory, and consequential damages;

        c. In favor of Plaintiff and against Daimler AG, Mercedes-Benz, Saint-Gobain

            Sekurit for compensatory damages for breach of express warranty;

        d. In favor of Plaintiff and against the Defendants for punitive damages in an amount

            to be determined at trial;

        e. In favor of Plaintiff against Daimler AG, Mercedes-Benz, Saint-Gobain Sekurit

            for attorney’s fees and costs; and

        f. For other relief, the Court deems just and proper.


                                   COUNT II:
                         NEGLIGENT MISREPRESENTATION

86.   Plaintiff re-alleges, and incorporates by reference, the preceding paragraphs of this

      Complaint, as though fully set forth herein.

87.   Plaintiff brings this claim individually and on behalf of the proposed Class against

      Defendants.

88.   At the time of its misrepresentations, Defendants knew or should have known that these

      representations were false or that statements made were without Plaintiff’s knowledge

      of their truth or veracity.

89.   Mercedes-Benz owed its customers, including Plaintiff and the Class, a duty to refrain

      from providing them with false and misleading information, specifically the explosion

      of the sunroof.




                                             18
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 19 of 48 PageID #:19




90.   Mercedes-Benz breached that duty, by misrepresenting the safety of the vehicles to the

      Class and/or omitting material facts about the vehicle.

91.   Defendants failed to communicate to Plaintiff and/or the general public that Mercedes-

      Benz vehicles sunroof could explode unexpectedly and could cause serious injuries

      during normal operation of the vehicle, failing to warn of such risks. Instead, Defendants

      represented in its marketing that Mercedes-Benz vehicles were safe and effective.

92.   These negligent misrepresentations, upon which Plaintiff and the Class reasonably and

      justifiably relied, were intended to induce them, and did induce them to purchase

      vehicles.

93.   Plaintiffs bring this cause of action against Defendants under the theory of negligent

      misrepresentation for the following reasons:

        a. Defendants, individually, and through their agents, representatives, distributors,

            and/or employees, negligently misrepresented material facts about Mercedes-

            Benz’s vehicles in that it made such misrepresentations when it knew or

            reasonably should have known of the falsity of such misrepresentations.

        b. Alternatively, Defendants made such misrepresentations without exercising

            reasonable care to ascertain the accuracy of these representations;

        c. The above misrepresentations were made to Plaintiff as well as the general public;

        d. Mercedes-Benz and Saint-Gobain Sekurit pride themselves on providing safe

            vehicles. This claim is found through their websites. Plaintiff relied on this

            negligent misrepresentation.




                                             19
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 20 of 48 PageID #:20




           e. Consequently, Defendants’ negligent misrepresentations proximately caused

               Plaintiff’s injuries and monetary losses.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:

                  a. Defendants breached material terms of promises to Plaintiff;

                  b. Actual, compensatory, and consequential damages;

                  c. In favor of Plaintiff and against Daimler AG, Mercedes-Benz, Saint-

                      Gobain Sekurit for compensatory damages for negligent misrepresentation;

                  d. In favor of Plaintiff and against the Defendants for punitive damages in an

                      amount to be determined at trial;

                  e. In favor of Plaintiff against Daimler AG, Mercedes-Benz, Saint-Gobain

                      Sekurit for attorney’s fees and costs; and

                  f. For other relief, the Court deems just and proper.


                             COUNT III:
        BREACH OF REPRESENTATIONS, WARRANTIES, AND COVENANTS

  94.    Plaintiff re-alleges, and incorporates by reference, the preceding paragraphs of this

         Complaint, as though fully set forth herein.

  95.    Based on the failure of the sunroof as described above, Mercedes-Benz breached the

         implied warranty of merchantability.

  96.    As a result of Mercedes-Benz’s breach of implied warranty of merchantability, Plaintiff

         has been damaged.




                                                20
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 21 of 48 PageID #:21




  97.    Defendants impliedly represented to Plaintiff that the sunroof was safe prior to

         Plaintiff’s purchasing the vehicle.

  98.    Defendants knew or should have to know that their statements or actions were false or

         were made with reckless disregard for their truth or falsity and/or that their concealment

         of certain fact was material to Plaintiff.

  99.    Defendants intended for Plaintiff to rely on the false statements of material fact and/or

         concealment of material facts.

  100. To the extent Defendants' conduct was willful, wanton, and in utter disregard of the

         rights and interests of Plaintiff. The Plaintiff is entitled to an award of punitive damages

         to deter the Defendants from engaging in similar conduct in the future.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:

                  g. Defendants breached material terms of promises to Plaintiff;

                  h. Actual, compensatory, and consequential damages;

                  i. In favor of Plaintiff and against Daimler AG, Mercedes-Benz, Saint-

                      Gobain Sekurit for compensatory damages for breach of representation,

                      warranties and covenants;

                  j. In favor of Plaintiff and against the Defendants for punitive damages in an

                      amount to be determined at trial;

                  k. In favor of Plaintiff against Daimler AG, Mercedes-Benz, Saint-Gobain

                      Sekurit for attorney’s fees and costs; and

                  l. For other relief, the Court deems just and proper.



                                                  21
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 22 of 48 PageID #:22




                                            COUNT IV:
                                        EXPRESS WARRANTY

101. Plaintiff re-alleges, and incorporates by reference, the preceding paragraphs of this

      Complaint, as though fully set forth herein.

102. Defendants are merchants and/or sellers of Mercedes-Benz. Defendants sold their

      vehicles to consumers, including Plaintiff, for the ordinary purpose such vehicles may

      be used by consumers.

103. Defendants made representations to Plaintiff about the quality or characteristics of their

      vehicles by affirmation of fact, promise, and/or description. The representations by

      Defendants became part of the basis of the bargain between Defendants and Plaintiff.

104. Mercedes-Benz did not comport with the representations made by Defendants in that it

      was not safe for the use for which it was marketed.

105. Defendants knew or should have to know that their statements and or actions were false

      or were made with reckless disregard for their truth or falsity and/or that their

      concealment of certain fact was material to Plaintiff.

106. Defendants intended for Plaintiff to rely on the false statements and or actions of

      material fact and/or concealment of material facts.

107. A product is defective when it fails to perform in the manner reasonably expected in

      light of its nature and intended function. A product is not unreasonably dangerous if the

      injury derives merely from the inherent properties of the product that are obvious to all.

      Hunt v. Blasius, 74 Ill. 2d 203 (1968); See also Haudrich v. Howmedia, Inc., 169 Ill. 2d

      525, 541 (1996). Typically, product liability cases are related to an alleged




                                             22
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 23 of 48 PageID #:23




         manufacturing/fabrication defect or a design defect. Defendants had knowledge of the

         defect and therefore a duty to care.

  108. To the extent Defendants' conduct was willful, wanton, and in utter disregard of the

         rights and interests of Plaintiff, Plaintiff is entitled to an award of punitive damages to

         deter the Defendants from engaging in similar conduct in the future.

  109. This breach of duty by Defendants was a proximate cause of the injuries and monetary

         loss suffered by Plaintiff.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:

                  a. Defendants breached material terms of promises to Plaintiff;

                  b. Actual, compensatory, and consequential damages;

                  c. In favor of Plaintiff and against Mercedes-Benz for compensatory damages

                      for express warranty;

                  d. In favor of Plaintiff against Mercedes-Benz for attorney’s fees and costs;

                      and

                  e. For other relief, the Court deems just and proper.

                                      COUNT V:
                          BREACH OF IMPLIED WARRANTY OF
                         FITNESS FOR A PARTICULAR PURPOSE

  110. Plaintiff re-alleges, and incorporates by reference, the preceding paragraphs of this

         Complaint, as though fully set forth herein.




                                                 23
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 24 of 48 PageID #:24




  111. Based on the failure of the sunroof to properly function in a safety matter, Mercedes-

         Benz breached the implied warranty that the vehicle sold to Plaintiff would be fit for the

         particular use.

  112. Plaintiff justifiably and actually relied on the aforementioned false representations and

         purchased a Mercedes-Benz vehicle from Napleton Motorwerks.

  113. As a result of Mercedes-Benz’s breach of the implied warranty of fitness for a particular

         purpose, Plaintiff has been damaged and will in the future pay for the replacement of

         the sunroof.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:

           a. Defendants breached material terms of promises to Plaintiff;

           b. Actual, compensatory, and consequential damages for breach of promises.

           c. In favor of Plaintiff and against Mercedes-Benz for compensatory damages for

               breach of implied warranty of fitness for a particular purpose;

           d. In favor of Plaintiff against Mercedes-Benz for attorney’s fees and costs; and

           e. For other relief, the Court deems just and proper.

                                           COUNT VI:
                            BREACH OF IMPLIED WARRANTY
                  (By Plaintiff and all Class members against all Defendants)

  114. Plaintiff incorporates by this reference the allegations set forth in the paragraphs above

         as if fully set forth herein.

  115. During the Class Period, Mercedes-Benz designed and manufactured the vehicle was

         for sale in the stream of commerce which Mercedes-Benz knew to be defective.



                                                24
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 25 of 48 PageID #:25




116. Despite knowledge of the defect, Mercedes-Benz continued to place the defective

     vehicles in the stream of commerce.

117. During the Class Period, Mercedes-Benz knew that potential consumers, including

     Plaintiff, were buying the Mercedes-Benz for the purpose of safe and reliable

     transportation.

118. In sell of the vehicles to Plaintiff and Class members with the knowledge that the

     machines were defective, Mercedes-Benz warranted the vehicles were safe.

119. The subject failure and shattering of Mercedes-Benz’s sunroof during the Class Period

     has been well documented in the media and on the Internet; this sunroof is known to

     spontaneously explode.

120. An Internet search for the terms “Mercedes-Benz roof shattering” provides a myriad of

     results relating the sunroof’s inability to perform as expected under normal conditions.

121. A cursory Internet search result shows that the makers of Mercedes-Benz had factual

     evidence of the potential for serious injury or death and provided no solution, recall, or

     warning to the buyers and leasers of the vehicle. Instead Mercedes-Benz remained

     steadfast in advising dealers that the cost would not be covered under warranty or other

     means, leaving the repair and costs, and any economic loss to the consumers.

122. Prior to Plaintiff’s sunroof exploding, Mercedes-Benz’ headquarters were contacted

     concerning another Mercedes Benz vehicle’s sunroof unexpectedly exploded.

     Mercedes-Benz’s executive stated that they never received a complaint concerning

     sunroof explosion.




                                            25
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 26 of 48 PageID #:26




123. Mercedes-Benz failed to recall their vehicles and/or advise potential consumers that the

     device may not operate as intended or expected.

124. The failure of Mercedes-Benz vehicles to operate as intended constitutes a breach of the

     implied warranty of merchantability.

125. Mercedes-Benz continues to conceal the source of the defect, any corrective measures

     to ensure public safety, and as such hold vital information relating to the multitude of

     complaints made by the consumers.

126. Defendants were at all times the manufacturer, distributor, warrantor, or seller of the

     Mercedes-Benz vehicle at issue in this action. Defendants knew or should have known

     of the use for which the Mercedes-Benz vehicles were purchased. However, the

     Mercedes-Benz vehicles were not fit for the ordinary purpose of providing reasonably

     safe transportation because the sunroofs were defective and prone to spontaneous

     explosion, shattering, and/or cracking. This was an inherent defect at the time of sale or

     leasing of the Mercedes-Benz vehicles.

127. Defendants impliedly warranted that the Mercedes-Benz vehicles were of merchantable

     quality and fit for such use. The implied warranty included, among other things; (1) a

     warranty that the Mercedes-Benz vehicles and the sunroof system manufactured,

     designed, supplied, distributed, and/or sold by Defendants were safe, reliable, and/or

     durable for providing transportation; and (2) a warranty that the Mercedes-Benz vehicles

     and the sunroof system would be fit for consumers’ intended use while the Mercedes-

     Benz vehicles were being operated.




                                            26
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 27 of 48 PageID #:27




  128. Contrary to the applicable implied warranties, the Mercedes-Benz vehicles and the

         sunroof system, at the time of sale and thereafter, were not fit for ordinary and intended

         purpose of providing Plaintiff and Class members with reliable, durable, and safe

         transportation. Instead, the Mercedes-Benz vehicles were defective, including but not

         limited to, defective in the design and manufacture of the sunroof system.

  129. As a result of Defendants’ breaches, Plaintiff and the Class members have suffered

         damaged and are entitled to restitution, including but not limited to, any cost associated

         with sunroof, such as repair, and/or cost of inspection and/or replacement of a non-

         defective roof.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:

           a. Defendants breached material terms of promises to Plaintiff;

           b. Actual, compensatory, and consequential damages;

           c. In favor of Plaintiff and against Mercedes-Benz for compensatory damages for

               breach of implied warranty;

           d. In favor of Plaintiff and against Mercedes-Benz for punitive damages;

           e. In favor of Plaintiff against Mercedes-Benz for attorney’s fees and costs; and

           f. For other relief, the Court deems just and proper.

                                         COUNT VII:
                       VIOLATION OF MAGNUSON-MOSS ACT
                (By Plaintiff and all Class members against all Defendants)
  130. Plaintiff incorporates by this reference the allegations set forth in the paragraphs above

         as if fully set forth herein.




                                                27
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 28 of 48 PageID #:28




131. The Plaintiff claims that he sustained damages as a purchaser of a vehicle sold,

     distributed, and supplied by the Defendants.

132. The Plaintiff and other similar situated Class member had to pay out of pocket expenses

     to repair their sunroof.

133. The Plaintiff further claims that the Defendants violated the Magnuson-Moss Act.

134. During the Class Period, Mercedes-Benz designed and manufactured a product known

     as the vehicle was for sale in the stream of commerce which Mercedes-Benz knew to be

     defective.

135. Despite knowledge of the defect, Mercedes-Benz continued to place the defective

     vehicles in the stream of commerce.

136. During the Class Period, Mercedes-Benz knew that potential consumers, including

     Plaintiff, were buying the Mercedes-Benz for the purpose of safe and reliable

     transportation.

137. In the sell the vehicles to Plaintiff and Class members with the knowledge that the

     machines were defective, Mercedes-Benz warranted the vehicles were safe.

138. The subject failure and shattering of Mercedes-Benz vehicles during the Class Period

     has been well documented in the media and on the Internet; This sunroof is known to

     spontaneously explode.

139. An Internet search for the terms “Mercedes-Benz roof shattering” provides a myriad of

     results relating the sunroof’s inability to perform as expected under normal conditions.

140. A cursory Internet search result shows that the makers of Mercedes-Benz had factual

     evidence of the potential for serious injury or death and provided no solution, recall, or



                                            28
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 29 of 48 PageID #:29




         warning to the buyers and leasers of the vehicle. Instead Mercedes-Benz remained

         steadfast in advising dealers that the cost would not be covered under warranty or other

         means, leaving the repair and costs, and any economic loss to the consumers.

  141. Mercedes-Benz failed to recall their vehicles and/or advise potential consumers that the

         device may not operate as intended or expected.

  142. The failure of Mercedes-Benz vehicles to operate as intended constitutes a breach of the

         implied warranty of merchantability.

  143. Mercedes-Benz continues to conceal the source of the defect, any corrective measures

         to ensure public safety, and as such hold vital information relating to the multitude of

         complaints made by the consumers.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:

           a. Defendants breached material terms of promises to Plaintiff;

           b. Actual, compensatory, and consequential damages;

           c. In favor of Plaintiff and against Daimler AG, Mercedes-Benz, Saint-Gobain

               Sekurit for compensatory damages for breach of implied warranty;

           d. In favor of Plaintiff and against the Defendants for punitive damages in an amount

               to be determined at trial;

           e. In favor of Plaintiff against Daimler AG, Mercedes-Benz, Saint-Gobain Sekurit

               for attorney’s fees and costs; and

           f. For other relief, the Court deems just and proper.

                                        COUNT VIII:
                                    UNJUST ENRICHMENT


                                                29
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 30 of 48 PageID #:30




144. Plaintiff reasserts and incorporates the allegations of the preceding paragraphs of this

      Complaint as though fully alleged herein.

145. Plaintiff brings this claim individually and on behalf of the proposed Class against

      Defendants.

146. Mercedes-Benz, as the manufacturer, distributor, and/or seller represented that

      Mercedes-Benz is safe for consumers in its normal operation. However, many

      consumers have experienced dangerous operations when the vehicle’s sunroof shatters

      during normal operation at high or low speed. Without offering repair of the vehicle,

      Mercedes-Benz unjustly enriches itself at the expense and safety of its very consumers.

147. Accordingly, Mercedes-Benz has been unjustly enriched in retaining revenues derived

      from Plaintiff and the Class members’ purchase of Mercedes-Benz vehicles under these

      circumstances. Mercedes-Benz’ misrepresentations caused Plaintiff and the Class harm

      and unjustly enriched Mercedes-Benz because Plaintiff and the Class would not have

      purchased Mercedes-Benz’s vehicle or paid the price that they did, had the facts been

      known.

148. Mercedes-Benz have been unjustly enriched because owners have to pay out of pocket

      expenses to replace their defective sunroof. Only panoramic sunroof class manufactured

      by Saint-Gobain Sekurit is permitted on Mercedes-Benz’s vehicles.

149. Because Defendants’ retention of the non-gratuitous benefits conferred on it by Plaintiff

      and the Class as a result of these misrepresentations is unjust and inequitable,

      Defendants must pay restitution to Plaintiff and the Class.

150. Plaintiff reasonably relied on these statements, which were intended to mislead Plaintiff.


                                             30
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 31 of 48 PageID #:31




  151. Defendants’ fraudulent actions and statements were egregious and enticed Plaintiff that

         they reasonably induced Plaintiff to rely on their statements.

  152. Defendants had fraudulent intent and were aware that the sunroof was defective.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:

           a. Defendants breached material terms of promises to Plaintiff;

           b. Actual, compensatory, and consequential damages;

           c. In favor of Plaintiff and against Daimler AG, Mercedes-Benz, Saint-Gobain

               Sekurit for compensatory damages for unjust enrichment;

           d. In favor of Plaintiff and against the Defendants for punitive damages in an amount

               to be determined at trial;

           e. In favor of Plaintiff against Daimler AG, Mercedes-Benz, Saint-Gobain Sekurit

               for attorney’s fees and costs; and

           f. For other relief, the Court deems just and proper.

                                       COUNT IX:
                                 FRAUDULENT INDUCEMENT

  153. Plaintiff incorporates by this reference the allegations set forth in the paragraphs above

         as if fully set forth herein.

  154. At the time of Plaintiff purchasing the vehicle, Mercedes-Benz knew there were defects

         in the sunroof, and vehicle was not fit for the intended use.

  155. Mercedes-Benz intentionally failed to disclose the defects to the sunroof to Plaintiff and

         falsely represented that the vehicle was fit for use. Given its superior knowledge of




                                                 31
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 32 of 48 PageID #:32




         sunroof and its recognition of the intended use of vehicle, Defendants had a duty to

         disclose these defects to Plaintiff.

  156. The aforementioned omission and false representations were material to Plaintiff’s

         decision to purchase a Mercedes-Benz vehicle. Plaintiff would not have purchased a

         Mercedes-Benz vehicle had he known of the defects in the vehicle or that the vehicle

         was not fit for use.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:

           a. Defendants breached material terms of promises to Plaintiff;

           b. Actual, compensatory, and consequential damages;

           c. In favor of Plaintiff and against Daimler AG, Mercedes-Benz, Saint-Gobain

               Sekurit for compensatory damages for fraudulent inducement;

           d. In favor of Plaintiff and against the Defendants for punitive damages in an amount

               to be determined at trial;

           e. In favor of Plaintiff against Daimler AG, Mercedes-Benz, Saint-Gobain Sekurit

               for attorney’s fees and costs; and

           f. For other relief, the Court deems just and proper.

                                         COUNT X:
                                    BREACH OF WARRANTY

  157. Plaintiff incorporates by this reference the allegations set forth in the paragraphs above

         as if fully set forth herein.

  158. Under       Mercedes-Benz         “New   Vehicle   Warranty    Coverage     Documents”

         http://extendedlimitedwarranty.mercedesbenzofaustin.com/new-vehicle-warranty-


                                                32
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 33 of 48 PageID #:33




         coverage-documents, Defendant, Mercedes-Benz, claims its warranty extends to

         consumers and “that any authorized Dealer will make repairs or replacements necessary

         at no charge to correct defects in material or workmanship on any vehicle parts and/or

         systems.”

  159. As a direct and proximate result of the Mercedes-Benz’s breach of warranty, Plaintiff

         suffered damages in an amount to be proven at trial.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:

           a. Defendants breached material terms of promises to Plaintiff;

           b. Actual, compensatory, and consequential damages;

           c. In favor of Plaintiff and against Daimler AG, Mercedes-Benz, Saint-Gobain

               Sekurit for compensatory damages for breach of warranty;

           d. In favor of Plaintiff and against the Defendants for punitive damages in an amount

               to be determined at trial;

           e. In favor of Plaintiff against Daimler AG, Mercedes-Benz, Saint-Gobain Sekurit

               for attorney’s fees and costs; and

           f. For other relief, the Court deems just and proper.

                                             COUNT XI:
                                         PROMISSORY FRAUD

  160. Plaintiff incorporates by this reference the allegations set forth in the paragraphs above

         as if fully set forth herein.

  161. Plaintiff reasonably relied on these statements, which were intended to mislead Plaintiff.




                                                33
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 34 of 48 PageID #:34




  162. Defendants’ fraudulent actions and statements were egregious and enticed Plaintiff; they

         reasonably induced Plaintiff to rely on their statements.

  163. Defendants had fraudulent intent.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:

           a. Defendants breached material terms of promises to Plaintiff;

           b. Actual, compensatory, and consequential damages;

           c. In favor of Plaintiff and against Daimler AG, Mercedes-Benz, Saint-Gobain

               Sekurit for compensatory damages for promissory fraud;

           d. In favor of Plaintiff and against the Defendants for punitive damages in an amount

               to be determined at trial;

           e. In favor of Plaintiff against Daimler AG, Mercedes-Benz, Saint-Gobain Sekurit

               for attorney’s fees and costs; and

           f. For other relief, the Court deems just and proper.

                                          COUNT XII:
                               STRICT PRODUCT LIABILITY
                  (By Plaintiff and all Class members against all Defendants)

  164. Plaintiff incorporates by this reference the allegations set forth in the paragraphs above

         as if fully set forth herein.

  165. Strict liability applies to the sale or lease of any product which, if defective, may be

         expected to cause physical harm to the consumer or user. Restatement (Second) of Torts,

         Section 402A, Comment (b). The purpose of strict liability is to assure that the costs of

         injuries resulting from defective products are borne by those who manufacture and



                                                34
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 35 of 48 PageID #:35




      market such products. Suvada v. White Motor Co., 32 Ill. 2d 612 (1965) (leading case

      but overruled on other grounds). Hebel v. Sherman Equipment, 92 Ill. 2d 368 (1982).

166. The elements of a strict liability action are: (1) the plaintiff was injured by the product;

      (2) the plaintiff's injury was caused by a defective and unreasonably dangerous condition

      of the product; and (3) the defect existed when the product left the Defendant’s hands.

167. Plaintiff would show that strict liability arises not because of the Defendant's legal

      relationship with the manufacturer or with others in the manufacturing marketing

      system, but because of its participatory connection for its personal profit with the injury-

      producing product and with the enterprise that created the product’s consumer demand.

      See, Hebel, 92 Ill.2d at 379. A seller who does not create a defect, but puts the defective

      product into circulation, is still responsible for strict liability to an injured user. The

      seller may either adopt inspection procedures or influence the manufacturer to enhance

      the product’s safety. Crowe v. Public Building Comm'n of Chicago, 74 Ill.2d 10, 13-14

      (1978) (citing Restatement (Second) of Torts, Section 402A, Comment (c), at 349-50.

      Privity is not required in strict liability actions. Garcia v. Edgewater Hosp., 244 Ill. App.

      3d 894 (1st Dist. 1993), abrogation on other grounds recognized by Caterpillar, Inc. v.

      Usinor Industeel, 393 F. Supp. 2d 659 (N.D. Ill. 2005). Dealerships of the Mercedes-

      Benz vehicles are culpable for misrepresentation and circulation of the product defect

      as such, may be held liable as well under strict liability.

168. Mercedes-Benz, Saint-Gobain Sekuit and Napleton Autowerks of Indiana, Inc.

      manufactured and/or supplied by Defendants was unaccompanied by proper warnings

      regarding all possible adverse side-effects and the comparative severity and duration of



                                               35
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 36 of 48 PageID #:36




        such adverse effects; the warnings given did not accurately reflect the severity or

        duration of the adverse effects or the true potential and/or likelihood or rate of the side

        effects. Defendants failed to perform adequate testing; adequate testing would have

        shown that the panoramic glass was unsafe for Mercedes-Benz vehicles. Had the testing

        been adequately performed, the product would have been allowed to enter the market,

        if at all, only with warnings that would have clearly and completely identified the risks

        and dangers of the vehicles.

  169. Mercedes-Benz, Saint-Gobain Sekuit and Napleton Autowerks of Indiana, Inc.

        manufactured and/or distributed and/or supplied by Defendants was defective due to

        inadequate post-marketing warning or instruction because Defendants failed to provide

        adequate warning to users or consumers of Mercedes-Benz and continued to

        aggressively promote Mercedes-Benz.

  170. As the proximate cause and legal result of the defective condition of Mercedes-Benz as

        manufactured and/or supplied and/or distributed by Defendants, and as a direct and legal

        result of the conduct of Defendants described herein, Plaintiff has been damaged.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

   Defendants after a jury trial provides:

          a. Defendants breached material terms of promises to Plaintiff;

          b. Actual, compensatory, and consequential damages;

          c. In favor of Plaintiff and against Daimler AG, Mercedes-Benz, Saint-Gobain

              Sekurit and Napleton Autowerks of Indiana, Inc. for compensatory damages for

              strict liability;



                                                36
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 37 of 48 PageID #:37




        d. In favor of Plaintiff and against the Defendants for punitive damages in an amount

            to be determined at trial;

        e. In favor of Plaintiff against Daimler AG, Mercedes-Benz, Saint-Gobain Sekurit

            for attorney’s fees and costs; and

        f. For other relief, the Court deems just and proper.

                                     COUNT XIII
                           STRICT PRODUCT LIABILITY
                  Pursuant to Restatement Second of Torts 402a (1965)

               (By Plaintiff and all Class members against all Defendants)


171. Plaintiff incorporates by this reference the allegations set forth in the paragraphs above

      as if fully set forth herein.

172. Mercedes-Benz manufactured and/or supplied by Defendants was unaccompanied by

      proper warnings regarding all possible adverse side-effects when it left the hands of the

      manufactures and/or suppliers and/or distributors, the foreseeable risks exceeded the

      benefits associated with the design.

173. Alternatively, Mercedes-Benz, Saint-Gobain Sekurit and Napleton Autowerks of

      Indiana, Inc. manufactured, and/or distributed, and/or supplied by Defendants was

      defective in design or formulation. When it left the hands of the manufacturers and/or

      suppliers and/or distributors, it was unreasonably and more dangerous than an ordinary

      consumer would expect.

174. There existed, at all times material hereto, safer alternatives. Defendants neglected their

      duty to care for the safety of the public at large and consumers by ignoring the defect

      and as such is the proximate cause of all damages.


                                             37
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 38 of 48 PageID #:38




  175. Defendants did not perform adequate testing upon their vehicles. Adequate testing

         would have revealed that Mercedes-Benz's vehicle had an egregious defect that caused

         harm and damages to its consumers and potentially others.

  176. Defendants manufactured, designed, marketed, distributed, and/or sold by Defendants

         was unaccompanied by proper and adequate warnings regarding adverse effects

         associated with the use of Mercedes-Benz vehicles.

  177. Defendants did not warn customers of material facts regarding the safety and efficacy

         of Mercedes-Benz vehicles, which facts Defendants knew or should have known.

  178. Mercedes-Benz, Saint-Gobain Sekurit and Napleton Autowerks of Indiana, Inc.

         manufactured and/or distributed and/or supplied by Defendants were defective due to

         inadequate post-marketing warning or instruction because Defendants failed to provide

         adequate warning to users or consumers of Mercedes-Benz and continued to

         aggressively promote Mercedes-Benz.

  179. As the proximate cause and legal result of the defective condition of Mercedes-Benz as

         manufactured and/or supplied and/or distributed by Defendants, and as a direct and legal

         result of the conduct of Defendants described herein, Plaintiff has been damaged.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:

           a. Defendants breached material terms of promises to Plaintiff;

           b. Actual, compensatory, and consequential damages;




                                               38
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 39 of 48 PageID #:39




        c. In favor of Plaintiff and against Daimler AG, Mercedes-Benz, Saint-Gobain

            Sekurit and Napleton Autowerks of Indiana, Inc. for compensatory damages for

            Restatement Second of Torts 402a (1965);

        d. In favor of Plaintiff and against the Defendants for punitive damages in an amount

            to be determined at trial;

        e. In favor of Plaintiff against Daimler AG, Mercedes-Benz, Saint-Gobain Sekurit

            for attorney’s fees and costs; and

        f. For other relief, the Court deems just and proper.

                               COUNT XIV
             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

180. Plaintiff incorporates by this reference the allegations set forth in the paragraphs above

      as if fully set forth herein.

181. The acts, omission, and representations of Defendants regarding the manufacturing,

      distribution, and marketing of Mercedes-Benz as described in the foregoing paragraphs

      were intentional, reckless, extreme, and outrageous. Defendants intentionally engaged

      in extreme and outrageous conduct when they intentionally and/or recklessly marketed

      Mercedes-Benz and then intentionally and/or recklessly concealed material information

      about Mercedes-Benz’s potential serious adverse effects to Plaintiff.

182. Defendants knew that Plaintiff would suffer mental distress and anxiety upon

      experiencing an unexpected shattering of the panoramic sunroof. Furthermore,

      Defendants knew that catastrophic event could cause or possess a likelihood of serious

      adverse effects and possible life-threatening injuries.




                                              39
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 40 of 48 PageID #:40




  183. As a result of Defendants’ misconduct, Plaintiff sustained and will continue to sustain

         emotional and mental distress and anxiety.

  184. Mercedes-Benz manufactured, and/or distributed, and/or supplied by Defendants was

         defective due to inadequate post-marketing warning or instruction because Defendants

         failed to provide adequate warning to users or consumers of Mercedes-Benz and

         continued to aggressively promote Mercedes-Benz.

  185. As the proximate cause and legal result of the defective condition of Mercedes-Benz’s

         vehicles as manufactured, and/or supplied, and/or distributed by Defendants, and as a

         direct and legal result of the conduct of Defendants described herein, Plaintiff has been

         damaged.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and

against Defendants after a jury trial provides:

           a. Defendants breached material terms of promises to Plaintiff;

           b. Actual, compensatory, and consequential damages;

           c. In favor of Plaintiff and against Daimler AG, Mercedes-Benz, Saint-Gobain

               Sekurit for compensatory damages for intentional infliction of emotional distress;

           d. In favor of Plaintiff and against the Defendants for punitive damages in an amount

               to be determined at trial;

           e. In favor of Plaintiff against Daimler AG, Mercedes-Benz, Saint-Gobain Sekurit

               for attorney’s fees and costs; and

           f. For other relief, the Court deems just and proper.

                                  COUNT XV
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS


                                                  40
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 41 of 48 PageID #:41




186. Plaintiff incorporates by this reference the allegations set forth in the paragraphs above

      as if fully set forth herein.

187. Defendants negligently and carelessly manufactured, sold, and distributed Mercedes-

      Benz to Plaintiff which was defective.

188. Defendants negligently and carelessly concealed the defective nature of Mercedes-Benz

      from Plaintiff.

189. Defendants negligently and carelessly misrepresented the usefulness, quality, and safety

      of Mercedes-Benz to Plaintiff,

190. Defendants’ negligence and care carelessness directly impacted Plaintiff in that Plaintiff

      was induced to purchase the defective and dangerous Mercedes-Benz vehicles.

191. As a direct result of Defendants’ misconduct alleged herein, Plaintiff has suffered and

      will continue to suffer emotional and mental distress and anxiety from the fear of

      knowing there is a likelihood of serious adverse effects and complications of Mercedes-

      Benz vehicles.

192. Mercedes-Benz manufactured and/or distributed and/or supplied by Defendants was

      defective due to inadequate post-marketing warning or instruction because Defendants

      failed to provide adequate warning to users or consumers of Mercedes-Benz and

      continued to aggressively promote Mercedes-Benz.

193. As the proximate cause and legal result of the defective condition of Mercedes-Benz as

      manufactured, and/or supplied, and/or distributed by Defendants, and as a direct and

      legal result of the conduct of Defendants described herein, Plaintiff has been damaged.



                                               41
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 42 of 48 PageID #:42




WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:

           a. Defendants breached material terms of promises to Plaintiff;

           b. Actual, compensatory, and consequential damages;

           c. In favor of Plaintiff and against Daimler AG, Mercedes-Benz and Saint-Gobain

               Sekurit for compensatory damages for negligent intentional infliction of

               emotional distress;

           d. In favor of Plaintiff and against the Defendants for punitive damages in an amount

               to be determined at trial;

           e. In favor of Plaintiff against Daimler AG, Mercedes-Benz and Saint-Gobain

               Sekurit for attorney’s fees and costs; and

           f. For other relief, the Court deems just and proper.

                                          COUNT XVI
                                         NEGLIGENCE
                  (By Plaintiff and all Class members against all Defendants)


  194. Plaintiff incorporates by this reference the allegations set forth in the paragraphs above

         as if fully set forth herein.

  195. Defendants owed Plaintiff legal duties in connection with its development, manufacture,

         and distribution of Mercedes-Benz vehicles. Defendants breached those duties,

         proximately causing Plaintiff’s injuries. Specifically, Defendants failed to meet their

         duty to use reasonable care in the testing, creating, designing, manufacturing, labeling,

         packaging, marketing, selling, and warning of Mercedes-Benz. Defendants are liable for




                                                42
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 43 of 48 PageID #:43




         acts and/or omissions amounting to negligence, gross negligence, and/or malice

         including, but not limited the following:

           a. Failure to adequately warn Plaintiff of the known or reasonably foreseeable

               danger that Plaintiff would suffer a serious injury or death by using Mercedes-

               Benz vehicles;

           b. Failure to use reasonable care in testing and inspecting Mercedes-Benz to

               ascertain whether or not it was safe for which the vehicle was designed,

               manufactured and sold;

           c. Failure to use reasonable care in implementing and/or utilizing a reasonably safe

               design in the manufacture of Mercedes-Benz;

           d. Failure to use reasonable care in the process of manufacturing Mercedes-Benz in

               a reasonably safe condition for the use for which it was intended;

           e. Failure to use reasonable care in the manner and method of warning Plaintiff as

               to the danger and risks of using Mercedes-Benz; and

           f. Such further acts and/or omissions that may be proven at trial.

  196. The above-described acts/or omissions of Defendants were a direct and proximate cause

         of defects occurring on the vehicle during normal use and while not in use.

  197. As the proximate cause and legal result of the defective condition of Mercedes-Benz as

         manufactured, and/or supplied, and/or distributed by Defendants, and as a direct and

         legal result of the conduct of Defendants described herein, Plaintiff has been damaged.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:



                                                43
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 44 of 48 PageID #:44




        a. Defendants breached material terms of promises to Plaintiff;

        b. Actual, compensatory, and consequential damages;

        c. In favor of Plaintiff and against Daimler AG, Mercedes-Benz, Saint-Gobain

            Sekurit and Napleton Autowerks of Indiana, Inc. for compensatory damages for

            negligence;

        d. In favor of Plaintiff and against the Defendants for punitive damages in an amount

            to be determined at trial;

        e. In favor of Plaintiff against Daimler AG, Mercedes-Benz, Saint-Gobain Sekurit

            and Napleton Autowerks of Indiana, Inc. for attorney’s fees and costs; and

        f. For other relief, the Court deems just and proper.

                              COUNT XVII
            VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND
                  DECEPTIVE BUSINESS PRACTICES ACT

198. Plaintiff re-alleges and re-asserts every allegation contained in the above paragraphs of

      this Complaint as if fully set forth herein.

199. According to 815 ILCS 502/2, unfair or deceptive acts or practices, including but not

      limited to the use or employment of any deception fraud, false pretense, false promise,

      or misrepresentation, with the intent that others rely upon the concealment, suppression

      or omission of such material fact, in the conduct of any trade or commerce, are hereby

      declared unlawful. See 815 ILCS 505/2.

200. Any person who suffers actual damage as a result of a violation of this Act committed

      by any other person may bring an action against such person. The Court, in its discretion,




                                               44
 Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 45 of 48 PageID #:45




      may award actual economic damages or any other relief that the Court deems proper.

      See 815 ILCS 505/10a.

201. During the Class Period, Mercedes-Benz designed and manufactured luxury vehicles,

      which were known to be defective.

202. As a result of the defect, members of the Class have experienced malfunctions with their

      Mercedes-Benz vehicles’ sunroof.

203. Before the time Plaintiff purchased his Mercedes-Benz vehicle, Mercedes-Benz

      concealed, suppressed, and/or omitted from the public that their vehicles were defective,

      with the intent that such suppression would cause the consumer to rely on the

      concealment to purchase the vehicles in the stream of commerce.

204. Before and during, Mercedes-Benz concealed, suppressed, and/or omitted from the public

      that their vehicles contained a defective roof glass and system, with the intent that such

      suppression would cause the consumer to rely on the concealment to purchase the vehicles

      in the stream of commerce.

205. Mercedes-Benz produces vehicles for sale in the stream of commerce.

206. Despite Mercedes-Benz’s knowledge of the defect, during the Class Period, Mercedes-

      Benz refused to inform consumers of the defect-a material fact and/or issue a recall of

      their vehicles.

207. The unfair and deceptive practice of failing to disclose the defect inherent to the vehicles

      had an impact on public interest because the alleged acts were committed in the course

      of Mercedes-Benz’s business and advertised to the general public. Therefore, Plaintiff




                                              45
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 46 of 48 PageID #:46




         and members of the Class occupy positions of bargaining power unequal to that of

         Mercedes-Benz.

  208. By refusing to inform Plaintiff of the defect, and any others within the Class, Mercedes-

         Benz continues to suppress the nature of the defect.

  209. Had Plaintiff and members of the Class been informed of the defect inherent to the

         Mercedes-Benz consoles, neither Plaintiff nor members of the Class would have

         purchased their Mercedes-Benz vehicles.

  210. As a result of Mercedes-Benz’s unfair or deceptive practice, Plaintiff and member of the

         Classes were damaged.

WHEREFORE, Plaintiff prays that this Court enters judgment on his behalf and against

Defendants after a jury trial provides:

           a. Defendants breached material terms of promises to Plaintiff;

           b. Actual, compensatory, and consequential damages;

           c. In favor of Plaintiff and against Daimler AG, Mercedes-Benz, Saint-Gobain

               Sekurit for compensatory damages for violation of the Illinois Consumer Fraud

               and Deceptive Business Practices Act;

           d. In favor of Plaintiff and against the Defendants for punitive damages in an

               amount to be determined at trial;

           e. In favor of Plaintiff against Daimler AG, Mercedes-Benz, Saint-Gobain Sekurit

               for attorney’s fees and costs; and

           f. For other relief, the Court deems just and proper.



                                          JURY DEMAND


                                                46
    Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 47 of 48 PageID #:47




Plaintiff respectfully demands a jury trial on all issues so triable herein pursuant to Rule 38 of the
Federal Rules of Civil Procedure.
                                     PRAYER FOR RELIEF
WHEREFORE, Plaintiff individually and on behalf of all others similarly situated, seeks
judgment against Defendants, as follows:


           a. For an Order certifying the Class and the Subclass under Rule 23 of the Federal

               Rules of Civil procedure and naming Bruce Pickens as the representative of the

               Class and Plaintiff’s attorneys as Class Counsel to represent members of the

               Class and Subclass;

           b. For an Order declaring that Defendants’ conduct violates the statutes referenced

               herein;

           c. For an Order declaring that Defendants’ conduct violates the common law

               provisions referenced herein;

           d. For an Order finding in favor of Plaintiff, the Class and the Subclass on all

               counts alleged herein;

           e. For compensatory and punitive damages in amounts to be determined by the

               Court and/or jury;

           f. For pre-judgment interest on all amounts awarded to the full extent allowed by

               law;

           g. For injunctive relief as pleaded or as the Court may deem proper;

           h. For an Order awarding Plaintiff, the Class, and the Subclass their reasonable

               attorneys’ fees and expenses to the full extent allowed by law; and



                                                 47
Case: 1:20-cv-03470 Document #: 1 Filed: 06/14/20 Page 48 of 48 PageID #:48




     i. For other relief, the Court deems just and proper.



                                                             Respectfully Submitted,


                                                             /s/Maudia Washington
                                                             Washington Law Offices, P.C
                                                             Bar No. 6319403
                                                             Attorney for PLAINTIFF
                                                             111 W. Jackson Blvd
                                                             Suite 1146
                                                             Chicago, IL 60604
                                                             maudia@ilwashingtonlaw.com
                                                             Telephone: 888.586.4441




                                         48
